I cannot agree with the majority of the court in respect to the disposition made of this case on appeal. It is unnecessary to extend my reasons to any great length. When the state offers her lands for sale on a credit and requires certain necessary precedent things to be done, every single requirement must be strictly met. In such cases, to acquire her title, the burden of proof is on the purchaser to establish the antecedent equities, rights, and the requirements step by step until it is finally merged in a final patent.
In this case, J. M. Kidd applied to purchase this land, alleging it was classified as agriculture land and valued at $1.50 per acre, at which price he purchased. The state denied this, and introduced some evidence to show the land had by the proper authority at the time of the alleged purchase been valued at the sum of $2 per acre, not $1.50. This issue of fact was fairly submitted to the jury, who found against the Kidd contention, that is, the land was not valued at $1.50 per acre, but at $2. Accepting their finding as we must, then Kidd acquired no right against the state. This court, in its majority opinion, found facts and reasons to set aside the finding of the jury, and substituted therefor the court's findings and conclusions in lieu thereof, which cannot be done. I understand it is well settled, it is true, that there is always a presumption of law that officers do their duty, but I do not understand any rule of law that will justify the indulgence of inferences to overcome that presumption in the face of some evidence to support the jury's finding, however slight, supporting the official action. The state will not be, in such cases, estopped or bound by illegal acts of her officers.
Another reason for this dissent is because Kidd did not complete his purchase, and all his rights became forfeited to the state by reason of the very facts stated at length in the majority opinion. The Commissioner of the General Land Office ascertained that this land which had been erroneously classified as dry agricultural land was in fact very valuable mineral land, and thereupon reclassified it as mineral land, and changed the value from $2 to $5 per acre. But this classification was not had until after Kidd's default in his purchase requiring a forfeiture to the state. Thereafter, on the 2d day of May, 1896, V. Griffin filed his application to purchase the same at $6 per acre, whereupon the land was legally awarded to him, and the cash payment properly applied, and the obligation of $936 deferred payment retained by the Commissioner. Here was the "intervening right" the statute speaks of, the third party that cut off the right of Kidd ever afterwards to come in on his original purchase. The state, under its right secured to it by Kidd's forefeiture, had ascertained the land Kidd had claimed to purchase as dry agricultural land, at $1.50 per acre, was not dry agricultural land at all, but immensely valuable mineral land, whereupon a new classification was placed thereon representing its true and real condition reclassified at a time when the state had the power to make such reclassification and revaluation of her own land which Kidd had forfeited and abandoned to her. Surely the state had this right and dominion over her own property, for there had arisen this intervening right, and the intervening right of a third party, too. As the state sold this land, and thereby whatever right, if any, Kidd may at any time have had, was by these proceedings lost to him and passed to the intervening purchaser. Griffin failing to comply with the law respecting settlement, lost his right to complete his purchase, and he was canceled out. Now, where did the title go? It did not go up in thin air. It did not go back to Kidd or his assignees. Something had to be done again to secure the original status of purchase, if Kidd was to be reinstated. I cannot believe any supposed equity had been left in Kidd after Griffin's purchase under the law to obliterate everything done between Kidd's supposed purchase and permit his assignee to secure from the state this vastly valuable mineral land, which was, through the mistake of her officers, improperly classified, illegally sold, and valued, at the mistaken value placed thereupon at the time of his alleged purchase.
On the 3d day of February, 1917, appellant J. F. Lewis secured from W. J. Bellamy and wife a quitclaim deed to the land, but no right passed by that instrument at that time, because Griffin was then the intervening purchaser, whose purchase was not canceled out until the 9th day of February, 1917. *Page 136 
I cannot agree with my Associates that Kidd or his assignee had any vested right of reinstatement whatever, for the statute itself contained an express prohibition against it. That right became lost and annulled the very minute of Griffin's purchase, and there is no word or suggestion that such a privilege was conferred upon him after the intervening right of a third person had come in, that survived beyond the intervening purchaser's right for reinstatement. My construction of the statute is that up to such time as the land was unsold to another, he might do so. It was not passed to protect the right of a third person, because such right was protected by the Constitution and all law. Obviously, it was intended as a period of limitation, and after that one intervening right the statute itself is silent. To give it any other construction would be to extend that right ad infinitum; it would make no difference how many other sales became forfeited and canceled out. Such statutes must be given strict construction.
There is in my mind another very serious objection to reversing and rendering this judgment. The land was, in the first place, erroneously and illegally classified as dry agricultural land. So, when sold and purchased there was both a mutual mistake as to its classification and as to its real value. This was discovered by the officers of the state whose duty it was to classify lands after the land had reverted to the state under the forfeiture of all of Kidd's rights. In this condition of the land, and upon its proper classification and value, it was sold to Griffin. When Kidd's assignee makes this discovery after the cancellation of Griffin's rights, ignoring its real and true valuation, they attempt a reinstatement of the former purchase of land they knew had been erroneously classified and valued. I do not think they should be allowed to profit by the mistake of the state's officer, and in a case like this be reinstated. It was a mutual mistake at most that should call for a reformation of the contract if they be allowed a reinstatement. The state should not be bound by that mistake, under the circumstances of his abandonment and the intervening rights, to allow a defaulted purchaser to enforce an inequitable, defaulted, and abandoned contract, which, when supposed bad, he forfeited, and when found so good as to enrich him, ask specific performance.
For the foregoing and many other reasons I cannot concur in the opinion or the disposition of this case. It is my judgment that the motions for rehearing should be granted and the opinion withdrawn, a new one written in lieu thereof, and the judgment be in all things affirmed.